***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
GRIFFIN v. COMMISSIONER OF CORRECTION—CONCURRENCE AND
                          DISSENT

   ECKER, J., concurring in part and dissenting in part.
In 1999, the petitioner, Timothy Griffin, was sentenced
to a total effective term of forty years of imprisonment,
without the possibility of parole, for crimes he commit-
ted as a fourteen year old child. I agree with the majority
that the petitioner’s transfer from the juvenile court to
the regular criminal docket does not violate article first,
§§ 8 and 9, of the Connecticut constitution and, there-
fore, concur in the result reached in part I of the majority
opinion. For the reasons explained in my dissenting
opinions in State v. McCleese, 333 Conn. 378, 429,
A.3d        (2019) (Ecker, J., dissenting), and State v.
Williams-Bey, 333 Conn. 468, 477,          A.3d      (2019)
(Ecker, J., dissenting), however, I disagree with the
majority that the indisputable violation of the petition-
er’s constitutional right to have the mitigating, hallmark
features of youth considered at the time of his sentenc-
ing is cured by the parole eligibility conferred by § 1
of No. 15-84 of the 2015 Public Acts (P.A. 15-84), codified
at General Statutes § 54-125a. Accordingly, I respect-
fully dissent from part II of the majority opinion.
   In Miller v. Alabama, 567 U.S. 460, 471, 132 S. Ct.
2455, 183 L. Ed. 2d 407 (2012), the United States
Supreme Court held that ‘‘children are constitutionally
different from adults for purposes of sentencing.’’ This
conclusion ‘‘rested not only on common sense—on
what ‘any parent knows’—but on science and social
science’’ studies confirming that children are substan-
tially less able than adults to control their impulses,
exercise self-control, resist peer pressure, consider
alternative courses of conduct, and appreciate the long-
term consequences of their actions. Id., 471; see id., 472
and n.5. These ‘‘transient’’ characteristics ‘‘both [lessen]
a child’s moral culpability and [enhance] the prospect
that, as the years go by and neurological development
occurs, [the juvenile offender’s] deficiencies will be
reformed.’’ (Internal quotation marks omitted.) Id., 472.
As a result, ‘‘the penological justifications for imposing
the harshest sentences on juvenile offenders’’ is dimin-
ished even when those offenders ‘‘commit terrible
crimes.’’ Id. The court in Miller therefore held that the
sentencer must ‘‘consider the mitigating qualities of
youth’’; (internal quotation marks omitted) id., 476;
regardless of the severity of the crime. See id., 473
(clarifying that ‘‘none of what [the court] said about
children—about their distinctive (and transitory) men-
tal traits and environmental vulnerabilities—is crime-
specific’’).
  The constitutional requirement of a Miller-compliant
sentencing hearing is both substantive; see Montgom-
ery v. Louisiana,     U.S.    , 136 S. Ct. 718, 736, 193
L. Ed. 2d 599 (2016); and procedural. See Casiano v.
Commissioner of Correction, 317 Conn. 52, 69–71, 115
A.3d 1031 (2015), cert. denied sub nom. Semple v. Casi-
ano,       U.S.     , 136 S. Ct. 1364, 194 L. Ed. 2d 376
(2016). Indeed, in Casiano, this court held, as a matter
of state law, that Miller established a ‘‘watershed [rule]
of criminal procedure . . . implicit in the concept of
ordered liberty . . . meaning that it implicat[es] the
fundamental fairness and accuracy of [a] criminal pro-
ceeding.’’ (Citation omitted; internal quotation marks
omitted.) Id., 63. We explained that the new sentencing
procedure established in Miller ‘‘is central to an accu-
rate determination that the sentence imposed [on a
juvenile offender] is a proportionate one.’’ Id., 69.
  The record in the present case reflects that, when
the trial court imposed a forty year sentence on the
petitioner in 1999, it entirely failed to consider the miti-
gating factors of the petitioner’s youth, ‘‘and all that
accompanies it,’’ as required by Miller v. Alabama,
supra, 567 U.S. 479. Therefore, the petitioner’s sentence
was imposed in violation of his right to be free from
cruel and unusual punishment under the eighth amend-
ment to the United States constitution.1
   For the reasons explained in detail in my dissenting
opinion in State v. McCleese, supra, 333 Conn. 429
(Ecker, J., dissenting), I believe that the parole eligibility
conferred by § 1 of P.A. 15-84 is both too little and too
late to remedy the violation of the petitioner’s constitu-
tional rights. In my view, the petitioner is entitled to
a new sentencing proceeding at which the mitigating,
hallmark features of youth existing at the time of his
commission of the offenses properly are considered in
fashioning a proportionate sentence, i.e., a sentence
that is ‘‘graduated and proportioned to both the offender
and the offense[s].’’ (Internal quotation marks omitted.)
Miller v. Alabama, supra, 567 U.S. 469.
   The majority refers to the practical difficulty in
assessing the mitigating factors of youth and resentenc-
ing the petitioner due to the passage of time. No doubt
these difficulties may arise at resentencing, to a greater
or lesser degree, depending on the circumstances. I
cannot agree, however, that this possibility relieves us
of the obligation to provide a meaningful remedy for
the constitutional violation that occurred at sentencing.
‘‘Constitutional violations implicating the courts must
be susceptible of a judicial remedy.’’ Pamela B. v. Ment,
244 Conn. 296, 313, 709 A.2d 1089 (1998). ‘‘Once a con-
stitutional violation is found,’’ a court is required to
fashion a ‘‘remedy to fit the nature and extent of the
constitutional violation.’’ (Internal quotation marks
omitted.) Dayton Board of Education v. Brinkman,
433 U.S. 406, 420, 97 S. Ct. 2766, 53 L. Ed. 2d 851 (1977).
Even if resentencing the petitioner on remand presents
a ‘‘difficult task,’’ it ‘‘is what the [c]onstitution and our
cases call for, and that is what must be done in this
case.’’ Id.; see also State v. Lyle, 854 N.W.2d 378, 403
(Iowa 2014) (Resentencing juvenile offenders ‘‘will
likely impose administrative and other burdens,’’ but
those are ‘‘burdens our legal system is required to
assume. Individual rights are not just recognized when
convenient.’’). The Supreme Court of Iowa made the
point well: ‘‘Even if the resentencing does not alter the
sentence for most juveniles, or any juvenile, the action
taken by our [trial court] judges in each case will honor
the decency and humanity embedded within [the state
constitution] and, in turn, within every [citizen of the
state]. The youth of this state will be better served when
judges have been permitted to carefully consider all of
the circumstances of each case to craft an appropriate
sentence and give each juvenile the individual sentenc-
ing attention they deserve . . . . The [s]tate will be
better served as well.’’ State v. Lyle, supra, 403.
  I therefore concur in the result reached in part I of
the majority opinion and dissent from part II of the
majority opinion.
  1
    The majority concludes that the petitioner’s substantive due process
argument is inadequately briefed. See footnote 2 of the majority opinion. I
reluctantly agree, although the petitioner’s reference in his appellate brief
to substantive due process rights that are ‘‘implicit in the concept of ordered
liberty’’ is highly suggestive of our conclusion in Casiano that Miller estab-
lishes a watershed rule of criminal procedure—meaning precisely that the
right is ‘‘implicit in the concept of ordered liberty . . . .’’ (Internal quotation
marks omitted.) Casiano v. Commissioner of Correction, supra, 317 Conn.
63; see also State v. McCleese, supra, 333 Conn. 466–67 (Ecker, J., dissenting)
(pointing out due process implications of watershed designation).